Citation Nr: 1725370	
Decision Date: 07/03/17    Archive Date: 07/18/17

DOCKET NO.  09-42 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for degenerative joint disease (DJD), L3-L5, from November 1, 2008 to March 24, 2016.

2. Entitlement to a rating in excess of 20 percent for DJD, L3-L5, since March 25, 2016.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Sopko, Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to October 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The RO in Baltimore, Maryland now has jurisdiction.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded this claim in February 2012 for a new VA spine compensation examination.  VA examined the Veteran in March 2016 and July 2016.  

In Section 2A, "Medical History," of the July 2016 examination report, the examiner noted:

Veteran reports last 18 months has had increase in lower back pain.  Reports pain is now constant and is aggravated by long commute.  Reports range of motion has been stable.  Reports seeing orthopedist, treated when has back flares with physical therapy, other tx includes NSAID as needed.

The treatment records from the orthopedist and physical therapist are not in the claims file.  These records may be probative, especially as the March 2016 examiner diagnosed the Veteran with intervertebral disc syndrome.  Therefore, the Board will remand to attempt to obtain these records before adjudicating the appeal.

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain the private treatment records cited in Section 2A, "Medical History," of the July 2016 VA compensation examination report.  These records, as described above, are from the Veteran's orthopedist and physical therapist.

2. Then, conduct any additional development deemed warranted.  After completing any such development, readjudicate the issue on appeal.  If the benefit sought is not granted in full, issue a Supplemental Statement of the Case to the Veteran and her representative and allow her time to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




